
	

114 HRES 73 IH: Recognizing the importance of trade to the United States economy and the importance of completing free trade agreements with Pacific Rim countries and the European Union.
U.S. House of Representatives
2015-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 73
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2015
			Mr. Frelinghuysen submitted the following resolution; which was referred to the Committee on Ways and Means
		
		RESOLUTION
		Recognizing the importance of trade to the United States economy and the importance of completing
			 free trade agreements with Pacific Rim countries and the European Union.
	
	
 Whereas international trade is an efficient means to create private sector jobs; Whereas 38 million American jobs are supported by international trade;
 Whereas the United States economy exports $2.2 trillion in goods and services each year; Whereas the United States is currently negotiating the Trans Pacific Partnership (TPP), a free trade agreement with 11 Pacific Rim countries, including Australia, Brunei Darussalam, Canada, Chile, Japan, Malaysia, Mexico, New Zealand, Peru, Singapore, and Vietnam;
 Whereas the United States is currently negotiating the Transatlantic Trade and Investment Partnership (T–TIP), a free trade agreement with 28 countries of the European Union;
 Whereas these trade agreements will have profoundly positive diplomatic impacts that will serve to solidify United States relations with rising regional economic powers; and
 Whereas the United States should continue to expand its trading relationships to create jobs: Now, therefore, be it
	
 That it is the sense of the House of Representatives that completing free trade agreements with Pacific Rim countries and the European Union will promote economic development, create jobs, and solidify relations with trading partners.
		
